                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-02696-PAB-NYW

LESLIE WEISE,

      Plaintiff,

v.

COLORADO SPRINGS, COLORADO, a municipality,
ANDRES PICO, in his official and individual capacity,
BILL MURRAY, in his official and individual capacity,
AMY TRINIDAD, in her individual capacity,
WYNETTA MASSEY, in her official and individual capacity,
TOM STRAND, in his official and individual capacity,
HELEN COLLINS, in her official and individual capacity,
KEITH KING, in his official and individual capacity,
JILL GAEBLER, in her official and individual capacity,
LARRY BAGLEY, in his official and individual capacity,
DON KNIGHT, in his official and individual capacity, and
MERV BENNETT, in his official and individual capacity,

      Defendants.


                                       ORDER


      This matter is before the Court on defendants’ Motion to Dismiss [Docket No.

49]. The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

I. BACKGROUND1

      In August 2015, plaintiff submitted a Colorado Open Records Act (“CORA”)

request for any air quality studies conducted and/or commissioned by Colorado Springs

Utilities regarding emissions from the Martin Drake Power Plant. Docket No. 41 at 7,


      1
       The facts stated below are drawn from plaintiff’s second amended complaint,
Docket No. 41, and are presumed to be true for purposes of this motion to dismiss.
¶ 27. After Colorado Springs refused to release the records, citing the attorney-client

and work product privileges, plaintiff filed suit in the District Court for El Paso County,

Colorado. Id., ¶ 28. The District Court ruled in favor of Colorado Springs on May 5,

2016, and on June 22, 2016, plaintif f appealed the decision to the Colorado Court of

Appeals. Id. at 7-8, ¶¶ 29, 31.

       At some point thereafter, the Clerk’s Office for the Colorado Court of Appeals

mailed the parties an electronic copy of the trial court record. Id. at 8, ¶ 32. While

reviewing the record in November 2016, plaintiff discovered an Air Quality Study that

she had been seeking in the CORA proceedings. Id., ¶ 33. Over the next few days,

plaintiff filed several motions in the Colorado Court of Appeals requesting guidance

about the disclosure of the Air Quality Study and seeking the study’s immediate

release. Id. at 8-9, ¶ 36. On November 16, 2016, the Colorado Court of Appeals

entered an order clarifying that the Air Quality Study had been disclosed as the result of

a clerical error and instructing the parties that they were not to distribute, download,

retain, or disseminate the sealed material. Id. at 9, ¶ 37. Plaintiff then confirmed with

the court that the court’s order did not prevent her from sharing her publicly filed

motions or speaking about the contents of the documents that had inadvertently been

disclosed to her. Id., ¶ 38.

       Plaintiff shared two of her motions with the Colorado Springs Gazette and others

via email. Id., ¶ 39. The motions contained statements that (1) records affecting public

health and safety had “been improperly withheld”; (2) Colorado Springs Utilities had told

the public that it was in compliance with sulfur dioxide regulations and standards,



                                              2
despite being obligated to report any air quality violations to the Environmental

Protection Agency; and (3) withholding the Air Quality Study was “an egregious abuse

of the CORA . . . laws.” Id. at 9-10, ¶ 39.

       On November 21, 2016, the Colorado Springs Gazette published a story about

the Air Quality Study. Id. at 10, ¶ 40. Although the article did not quote from the Air

Quality Study, it reported plaintiff’s conclusion that “sulfur-dioxide emissions from the

coal-fired Martin Drake Power Plant violated federal standards contrary to filings by

Colorado Springs Utilities.” Id. The article also quoted Amy Trinidad, the spokesperson

for Colorado Springs Utilities, who disputed plaintiff’s characterization of the Air Quality

Study. Id.

       On November 22, 2016, Colorado Springs filed a “Cross Motion for Order to

Show Cause” requesting that plaintiff be held in contempt for violating the Colorado

Court of Appeals’ November 16, 2016 order. Id. at 10-11, ¶ 42. The court dismissed

the motion with prejudice on February 8, 2017, id. at 11, ¶ 46, and never made a finding

that plaintiff had violated a law or court order. Id., ¶ 47.

       In November and December 2016, various Colorado Springs officials made

public statements concerning plaintiff’s characterization of the Air Quality Study. For

example, in an email dated November 30, 2016, city council member and Colorado

Springs Utilities Board Chair Andres Pico told a constituent that plaintif f’s statements

about the Air Quality Study were “not true.” Id. at 12, ¶ 49. In another email dated

December 5, 2016, Mr. Pico informed a different Colorado Springs resident, “The

information in the article is not accurate nor are [Ms. W eise’s] allegations being stated



                                               3
at all true. The allegation [from Ms. Weise] is that the study proves past violations of air

quality standards. That allegation is absolutely false.” Id., ¶ 50. Mr. Pico made similar

statements in an email exchange on December 16, 2016, telling a Colorado Springs

resident that what she had “read in the paper [was] not true.” Id. at 13, ¶ 51. Finally,

during a meeting of the Colorado Springs Utilities Board on December 19, 2016, Mr.

Pico stated, “The report that the Drake Power Plant has been in violation is simply not

true.” Id., ¶ 52.

       On December 1, 2016, Bill Murray, another Colorado Springs city council and

Utilities Board member, told a resident in an email concerning plaintiff, “You know I do

not like it. However, what she did she knew was illegal.” Id. at 14, ¶ 56. At a public

forum the next day, Mr. Murray again stated that plaintiff’s actions in speaking about the

Air Quality Study were illegal. Id., ¶ 57. Colorado Springs Utilities employee Amy

Trinidad likewise told a reporter for the Colorado Springs Independent media that “Ms.

Weise may have violated [the Colorado Court of Appeals] order when she public [sic]

discussed documents sealed by the District Court.” Id. at 15, ¶ 62.

       Plaintiff is licensed to practice law in California, New York, and Pennsylvania. Id.

at 16, ¶ 70. In March 2017, the Colorado Springs City Council voted to take formal

action against plaintiff in all three states. Id. at 16-17, ¶ 71. At that time, Tom Strand,

Bill Murray, Helen Collins, Keith King, Jill Gaebler, Andres Pico, Larry Bagley, Don

Knight, and Merv Bennett were members of the city council. Id. at 17, ¶ 71.

       In April 2017, Colorado Springs’ City Attorney Wynetta Massey filed formal

actions against plaintiff with the state bar associations of New York, California, and



                                              4
Pennsylvania. Id. at 17, ¶¶ 72-75. The complaints stated that plaintiff had violated one

or more court orders and had unlawfully disclosed government records. Id., ¶ 72.

Plaintiff was forced to obtain counsel in multiple states to defend against the bar

complaints, even though all three were ultimately dismissed in her favor. Id. at 19,

¶¶ 85-87. After the complaints were dismissed, Colorado Springs City Council member

Tom Strand stated publicly that plaintiff had engaged in unethical conduct by filing her

motion with the Colorado Court of Appeals and making statements regarding the Martin

Drake Power Plant. Id., ¶ 87.

       As a result of defendants’ conduct, plaintiff has had to take significant time away

from her business consulting firm, has suffered damages to her personal and

professional reputation, and has lost at least one prof essional client opportunity. Id. at

20, ¶ 88.

       Plaintiff filed this lawsuit on November 13, 2017. Docket No. 1. In her operative

complaint, plaintiff asserts First Amendment free speech and retaliation claims against

Colorado Springs and defendants Massey, Strand, Murray, Collins, King, Gaebler, Pico,

Bagley, Knight, and Bennett in their individual and official capacities; a Fourteenth

Amendment stigma-plus claim against all defendants; state-law defamation claims

against defendants Pico, Murray, Trinidad, and Massey; a state-law claim for intentional

infliction of emotional distress against defendants Pico, Murray, Trinidad, and Massey;

and a state-law abuse of process claim against defendants Massey, Strand, Murray,

Collins, King, Gaebler, Pico, Bagley, Knight, and Bennett. See Docket No. 41 at 20-28.

On June 5, 2018, defendants moved to dismiss plaintiff’s second amended complaint



                                             5
under Fed. R. Civ. P. 12(b)(1) and 12(b)(6), asserting various governmental immunity

defenses and failure to state a claim. Docket No. 49. Plaintiff filed a response to the

motion on July 10, 2018, Docket No. 54, to which defendants replied on August 7,

2018. Docket No. 58.

II. LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must allege enough factual matter that, taken as true, makes

the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not shown–that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

allegations are “so general that they encompass a wide swath of conduct, much of it

innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

(quotations omitted). Thus, even though modern rules of pleading are somewhat

forgiving, “a complaint still must contain either direct or inferential allegations respecting

all the material elements necessary to sustain a recovery under some viable legal

theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration m arks

omitted ).



                                                6
       Dismissal pursuant to Federal Rule of Civil Procedure 12(b)(1) is appropriate if

the Court lacks subject matter jurisdiction over claims for relief asserted in the

complaint. Rule 12(b)(1) challenges are generally presented in one of two forms: “[t]he

moving party may (1) facially attack the complaint’s allegations as to the existence of

subject matter jurisdiction, or (2) go beyond allegations contained in the complaint by

presenting evidence to challenge the factual basis upon which subject matter

jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074

(10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)).

When resolving a facial attack on the allegations of subject matter jurisdiction, the Court

“must accept the allegations in the complaint as true.” Holt v. United States, 46 F.3d

1000, 1002 (10th Cir. 1995). To the extent the defendant attacks the factual basis for

subject matter jurisdiction, the Court “may not presume the truthfulness of the factual

allegations in the complaint, but may consider evidence to resolve disputed

jurisdictional facts.” SK Finance SA v. La Plata County, 126 F.3d 1272, 1275 (10th Cir.

1997). “Reference to evidence outside the pleadings does not convert the motion to

dismiss into a motion for summary judgment in such circumstances.” Id. Ultimately,

and in either case, plaintiff has “[t]he burden of establishing subject matter jurisdiction”

because she is “the party asserting jurisdiction.” Port City Props. v. Union Pac. R.R.

Co., 518 F.3d 1186, 1189 (10th Cir. 2008).

       Defendants in this case rely on several documents outside of the pleadings in

moving to dismiss plaintiff’s claims. See Docket Nos. 49-1 to 49-11. Generally, if a

court considers matters outside the pleadings in deciding a Rule 12(b)(6) motion, “the



                                              7
motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P

12(d). However, “if a plaintiff does not incorporate by reference or attach a document to

its complaint, but the document is referred to in the complaint and is central to the

plaintiff’s claim, a defendant may submit an indisputably authentic copy to the court to

be considered on a motion to dismiss.” GFF Corp. v. Associated Wholesale Grocers,

Inc., 130 F.3d 1381, 1384 (10th Cir. 1997). Here, def endants have submitted (1)

plaintiff’s Notice to Court and Request for Guidance, which she filed in the Colorado

Court of Appeals on November 16, 2016 [Docket No. 49-1]; (2) the Colorado Court of

Appeals’ November 16, 2016 order stating that the sealed file was not to be

“disseminated” [Docket No. 49-2]; (3) plaintiff’s Motion for Immediate Access to Certain

Withheld Records, which she filed with the Colorado Court of Appeals on November 21,

2016 [Docket No. 49-3]; (4) two email exchanges regarding plaintiff’s November 21,

2016 motion [Docket No. 49-4]; (5) news articles concerning the inadvertently-disclosed

Air Quality Study [Docket No. 49-5]; (6) the Colorado Court of Appeals December 6,

2016 order finding good cause for the issuance of a contempt citation [Docket NO. 49-

6]; (7) the Colorado Court of Appeals January 6, 2017 contempt advisement [Docket

No. 49-7]; (8) a Stipulated Motion to Dismiss Appeal and Contempt Citation filed by

plaintiff and Colorado Springs on February 3, 2017 in the CORA litigation [Docket No.

49-8]; (9) a December 16, 2016 email exchange between Andres Pico and Jacquie

Ostrom, and meeting minutes for the December 19, 2016 Colorado Springs Utilities

Board meeting [Docket No. 49-9]; (10) a January 5, 2017 blog article regarding

plaintiff’s contempt proceedings [Docket No. 49-10]; and (11) a November 17, 2016

order by the Colorado Court of Appeals denying Colorado Springs’ motion to modify the

                                             8
November 16, 2016 order [Docket No. 49-11]. W ith the exception of Docket Nos. 49-7

and 49-8, all of these exhibits are referenced in and central to plaintiff’s complaint. See

Docket No. 41 at 8-13, 15, ¶¶ 36-37, 39-40, 44-45, 49-52, 62. Because plaintif f does

not dispute their authenticity, see Docket No. 54 at 5-6, the Court will consider the

exhibits in resolving defendants’ motion to dismiss.

       The remaining exhibits, Docket Nos. 49-7 and 49-8, are part of the judicial record

in the underlying CORA proceedings. As matters of public record subject to judicial

notice, the orders may be considered for their contents without converting the motion to

dismiss into a motion for summary judgment. See Tal v. Hogan, 453 F.3d 1244, 1264

n.24 (10th Cir. 2006).

III. ANALYSIS

       A. Federal Constitutional Claims

       Defendants move to dismiss plaintiff’s claims under the First and Fourteenth

Amendments on three grounds: (1) defendants are absolutely immune from suit; (2)

plaintiff’s allegations do not establish a constitutional violation or a claim for municipal

liability; and (3) plaintiff’s rights were not clearly established at the time of the alleged

constitutional violations. See Docket No. 49 at 7, 12, 17, 18.

              1. Absolute Immunity

       Defendants argue that they are absolutely immune from liability under the First

and Fourteenth Amendments to the extent plaintiff’s constitutional claims are premised

on defendants’ filing of the formal grievances with the offices of attorney regulation and

the motion for contempt in the underlying CORA litigation. See Docket No. 49 at 7-10.



                                               9
Plaintiff responds that the state-created immunities relied on by defendants cannot

serve as a bar to her federal constitutional claims under the Supremacy Clause. See

Docket No. 54 at 6-8. Additionally, she argues that defendants have not cited any

authority supporting the extension of federal absolute immunity doctrines to the facts of

this case. See id. at 9-13.

       Defendants bifurcate their immunity argument into two sections. The first

addresses their entitlement to immunity for the filing of attorney grievances and appears

to rely exclusively on state-created immunity doctrines. See Docket No. 49 at 7-8

(arguing that the decision to file formal grievances with the offices of attorney regulation

“is protected by an absolute privilege in all four states”). The second section asserts

absolute immunity with respect to the filing of the contempt motion and relies on a mix

of state and federal cases. See id. at 8-10.

       Plaintiff correctly argues that state-created immunity doctrines do not operate as

a bar to her federal constitutional claims. As the Supreme Court explained in Martinez

v. California, 444 U.S. 277 (1980),

       Conduct by persons acting under color of state law which is wrongful
       under 42 U.S.C. § 1983 or § 1985(3) cannot be im munized by state law.
       A construction of the federal statute which permitted a state immunity
       defense to have controlling effect would transmute a basic guarantee into
       an illusory promise; and the supremacy clause of the Constitution insures
       that the proper construction may be enforced. The immunity claim raises
       a question of federal law.

Id. at 284 n.8; see also Howlett ex rel. Howlett v. Rose, 496 U.S. 356, 375 (1990) (“The

elements of, and the defenses to, a federal cause of action are defined by federal

law.”); Tieman v. Tul-Center, Inc., 18 F.3d 851, 853 (10th Cir. 1994) (holding that the



                                            10
Oklahoma Governmental Tort Claims Act did not immunize the defendants from liability

under 42 U.S.C. § 1983). Thus, to the extent defendants rely on immunity doctrines

created by state statute or common law, those doctrines do not support the dismissal of

plaintiff’s claims under the First and Fourteenth Amendments.

       Some of the cases cited by defendants address absolute immunity doctrines

recognized under federal law. See, e.g., Valdez v. City & Cty. of Denver, 878 F.2d

1285 (10th Cir. 1989). Although defendants do not clearly distinguish among the

various federally-recognized forms of absolute immunity, see Rehberg v. Paulk, 566

U.S. 356, 363 (2012) (discussing federal immunity doctrines), the cases they cite

address four types of immunity that are potentially relevant in this case: (1) judicial or

quasi-judicial immunity; (2) witness immunity; (3) legislative immunity; and (4)

prosecutorial immunity. See, e.g., Briscoe v. LaHue, 460 U.S. 325, 335-46 (1983)

(witness immunity); Butz v. Economou, 438 U.S. 478, 511-17 (1978) (quasi-judicial and

prosecutorial immunity); Imbler v. Pachtman, 424 U.S. 409, 420-30 (1976)

(prosecutorial immunity); Stein v. Disciplinary Bd. of Sup. Ct. of N.M., 520 F.3d 1183,

1190-91, 1193-95 (10th Cir. 2008) (judicial, quasi-judicial, and prosecutorial immunity);

Valdez, 878 F.2d at 1287-88 (judicial and quasi-judicial immunity); Spear v. Town of W.

Hartford, 954 F.2d 63, 66 (2d Cir. 1992) (prosecutorial immunity); Shoultes v. Laidlaw,

886 F.2d 114, 117-18 (6th Cir. 1989) (legislative, prosecutorial, and judicial immunity).

                     a. Judicial, Quasi-Judicial, and Witness Immunity

       Although defendants cite cases involving the assertion of judicial, quasi-judicial,

and witness immunity, they have not provided any basis for applying these doctrines in



                                             11
the context of this lawsuit. See Collins v. Daniels, 916 F.3d 1302, 1315 (10th Cir. 2019)

(“The proponent of a claim to absolute immunity bears the burden of establishing the

justification for such immunity.” (quoting Antoine v. Byers & Anderson, Inc., 508 U.S.

429, 432 (1993))). The doctrine of judicial immunity protects government officials

performing judicial functions from liability in damages suits. See Diaz v. King, 687 F.

App’x 709, 711-12 (10th Cir. 2017) (unpublished). Under quasi-judicial immunity,

government officials are immune from liability for carrying out facially valid court orders.

See Moss v. Kopp, 559 F.3d 1155, 1163 (10th Cir. 2009); Valdez, 878 F.2d at 1288-90.

Finally, witness immunity applies to any claim based on a witness’s testimony in judicial

proceedings. See Rehberg, 566 U.S. at 367. Because defendants have not cited any

allegations showing that they were performing judicial functions, executing a court

order, or testifying as a witness in judicial proceedings, these immunity doctrines do not

apply.

                       b. Legislative Immunity

         “Absolute legislative immunity attaches to all actions taken in the sphere of

legitimate legislative activity.” Collins, 916 F.3d at 1317 (quoting Bogan v. Scott-Harris,

523 U.S. 44, 54 (1998)). The doctrine extends to the legislative activities of local

legislators. See Bogan, 523 U.S. at 49. “Whether an act is legislative turns on the

nature of the act, rather than on the motive or intent of the official performing it.” Id. at

54.

         At the outset, the Court notes that def endants do not clearly assert legislative

immunity with respect to the attorney misconduct complaints. Defendants’ only



                                              12
apparent invocation of the doctrine is a citation to Shoultes in the portion of their brief

that addresses their entitlement to immunity for the filing of the contempt motion. See

Docket No. 49 at 10. But even that discussion fails to specify which of the various

defendants are asserting legislative immunity and for what conduct.

       Even construing defendants’ argument liberally, the Court finds no basis for

applying legislative immunity in this case. There is no indication from the allegations

that Ms. Massey, the city attorney, was acting in a legislative capacity when she filed

the contempt motion and the attorney misconduct complaints. Compare Bogan, 523

U.S. at 55 (holding that voting for an ordinance, introducing a budget, and signing an

ordinance into law constituted legislative actions because “they were integral steps in

the legislative process”); Shoultes, 886 F.2d at 118 (extending prosecutorial immunity to

city attorney for his decision to seek a contempt citation). And, to the extent Shoultes

and Bogan support a finding that voting for a city ordinance constitutes a

“quintessentially legislative” activity, Bogan, 523 U.S. at 45; see also Shoultes, 886 F.2d

at 117, “voting on an issue, in and of itself, [does not] determine that [an] act is

legislative in nature.” Kamplain v. Curry Cty. Bd. of Comm’rs, 159 F.3d 1248, 1252

(10th Cir. 1998). Instead, an act is legislative if it “contain[s] matter which is properly

. . . regarded as legislative in its character and effect.” Id. (quoting INS v. Chadha, 462

U.S. 919, 952 (1983)).

       In Kamplain, the Tenth Circuit held that a county board of commissioners acted

in an administrative, rather than legislative, capacity when it voted to ban the plaintiff’s

attendance, participation, and speech at f uture commission meetings. Id. at 1252. The



                                              13
court reasoned that the board’s actions did not serve a legislative function because they

“did not concern the enactment or promulgation of public policy,” but “were simply

efforts to monitor and discipline [the plaintiff’s] presence and conduct at future

Commission meetings.” Id.

       The Tenth Circuit reached the opposite conclusion in Sable v. Myers, 563 F.3d

1120 (10th Cir. 2009), granting absolute legislative immunity to city council members for

passing a resolution that authorized the city’s use of eminent domain power to acquire

the plaintiff’s property. Distinguishing Kamplain, the court reasoned that the city’s

decision to use its eminent-domain authority to expand its public-works facility was

legislative in nature because it was “an exercise of discretion regarding a matter of

public policy that would impact the functioning of public services for years to come.”

Sable, 563 F.3d at 1126.

       This case is more similar to Kamplain than it is to Sable. While plaintiff alleges

that the city council defendants voted to authorize the filing of the attorney misconduct

complaints, Docket No. 41 at 16-17, ¶ 71, their vote did not concern the “enactment or

promulgation of public policy,” Kamplain, 159 F.3d at 1252, but was a disciplinary

measure taken in response to plaintiff’s conduct in and relating to the CORA

proceedings. Because the city council’s action was administrative in nature, legislative

immunity does not apply.

                     c. Prosecutorial Immunity

       Under the doctrine of prosecutorial immunity, government attorneys “are

absolutely immune from civil liability for damages for acts undertaken . . . in preparing



                                             14
for the initiation of judicial proceedings or for trial, and which occur in the course of

[their] role as [advocates] for the State.” Stein, 520 F.3d at 1193 (quoting Buckley v.

Fitzsimmons, 509 U.S. 259, 273 (1993). W hile this doctrine was traditionally limited to

the actions of government prosecutors in criminal proceedings, see Mink v. Suthers,

482 F.3d 1244, 1258 (10th Cir. 2007) (noting that, “[t]raditionally, the doctrine [of

prosecutorial immunity] did not apply to other public officials” and was “limited to suits

for malicious prosecution and defamation”), courts have extended it to “bar officials

charged with the duties of investigating, drawing up, and presenting cases involving

attorney discipline,” see, e.g., Stein, 520 F.3d at 1193 (internal quotation marks

omitted) (citing Clulow v. Oklahoma, 700 F.2d 1291, 1298 (10th Cir. 1983)), and

government defense attorneys involved in civil litigation. See, e.g., Benavidez v.

Howard, 931 F.3d 1225, 1231-32 (10th Cir. 2019) (holding that absolute immunity

barred claims based on acts taken by government defense counsel in civil case). The

“determinative factor is advocacy.” Mink, 482 F.3d at 1261 (internal quotation marks

omitted). Thus, “the more distant a function is from the judicial process, the less likely

absolute immunity will attach.” Id. (internal quotation marks omitted). The Tenth Circuit

recently summarized “the rule of absolute immunity as applied to government attorneys”

as follows:

       A government attorney’s administrative duties and those investigatory
       functions that do not closely relate to an advocate’s preparation for judicial
       proceedings are not entitled to absolute immunity. Rather, absolute
       immunity shields those acts undertaken by a government attorney in
       preparation for judicial proceedings and which occur in the course of his
       or her role as an advocate for the government.

Benavidez, 931 F.3d at 1231 (citing Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993),


                                              15
and Mink, 482 F.3d at 1261).

       Defendants assert absolute immunity in relation to: (1) the filing of the attorney

misconduct complaints with the offices of attorney regulation; and (2) the filing of the

contempt motion in the CORA proceedings. See Docket No. 49 at 7-10. The Court

finds that prosecutorial immunity applies to the second act, but not the f irst.

       As discussed above, defendants’ argument with respect to the attorney

misconduct complaints appears to rely exclusively on state-created immunity doctrines.

See Docket No. 49 at 7-8. To the extent the argument could be read as implicating

federally-recognized forms of absolute immunity, however, defendants have not cited

any federal authority extending prosecutorial immunity to the filing of attorney

misconduct complaints. Nor do federal cases support defendants’ position. The

Supreme Court has espoused the general principle that an official performing the

function of a “complaining witness” is not entitled to prosecutorial immunity. Kalina v.

Fletcher, 522 U.S. 118, 131 (1997) (holding that a prosecutor was not entitled to

absolute immunity for attesting to facts in support of a probable cause finding). In

McCormick v. Lawrence, Kansas, 99 F. App’x 169 (10th Cir. 2004) (unpublished), the

Tenth Circuit applied this principle to hold that an assistant attorney general was not

entitled to prosecutorial immunity for filing a complaint with the state consumer

protection division suggesting that the plaintiff be investigated for practicing law without

a license. Id. at 172-74. Likewise, in Lampton v. Diaz, 639 F.3d 223 (5th Cir. 2011),

the Fifth Circuit held that prosecutorial immunity did not extend to a prosecutor’s “post-

trial transfer of private federal tax records to a state ethics commission.” Id. at 225.



                                             16
After prosecuting a Mississippi Supreme Court justice for various criminal violations of

which the justice was ultimately acquitted, the prosecutor in Lampton filed a complaint

with the Mississippi Commission on Judicial Performance regarding the justice’s

conduct. Id. at 225. The prosecutor’s complaint included copies of the justice’s tax

records, which were obtained during the earlier criminal investigation. Id. The supreme

court justice and his wife subsequently filed a § 1983 lawsuit against the prosecutor,

who moved to dismiss the case on the basis of prosecutorial immunity. Id. The Fifth

Circuit affirmed the district court’s denial of immunity, holding that the prosecutor’s

conduct in filing the ethics complaint appeared, on its face, “to be well outside the

bounds of” common-law immunity protections because “[c]onduct undertaken af ter a

federal prosecution is over is not part of the ‘judicial phase,’ and a state ethics

proceeding is not part of ‘the criminal process.’” Id. at 226. The court distinguished

cases extending prosecutorial immunity to members of state ethics commissions on the

ground that the prosecutor was not acting as a “member of the [state ethics

commission]” or “a state ethics attorney authorized to prosecute cases before it.” Id. at

227. Instead, the court reasoned, the prosecutor’s “status w as merely that of a

complaining witness” who would not have been “accorded absolute immunity at

common law.” Id.

       The logic of McCormick and Lampton applies equally to this case. While

defendants allegedly filed formal actions with three state offices of attorney discipline

concerning plaintiff’s conduct in the CORA litigation, see Docket No. 41 at 16-17, ¶¶ 71-

73, there are no allegations that any of the defendants were members of the state



                                             17
offices or were state ethics attorneys tasked with prosecuting attorney misconduct

complaints. See Lampton, 639 F.3d at 227. As the Tenth Circuit has stated, “[t]he

relevant distinction for absolute immunity purposes is whether the official’s actions are

prosecutorial or testimonial; is the prosecutor acting as an advocate for the state or as

fact witness?” Thomas v. Kaven, 765 F.3d 1183, 1192 (10th Cir. 2014) (citing Kalina,

522 U.S. at 129-30). Here, defendants’ actions in filing the bar complaints were purely

testimonial. Accordingly, prosecutorial immunity does not apply.

       The cases defendants cite do not support a different conclusion. Although Butz,

Stein, Spear, and Shoutes all addressed the issue of prosecutorial immunity, the

defendants in those cases raised the defense in connection with traditional

prosecutorial functions, such as the initiation of legal proceedings, which they were

authorized to perform. See Butz, 438 U.S. at 515-16 (extending absolute immunity to

agency officials’ conduct initiating and presenting evidence in administrative

proceedings); Stein, 520 F.3d at 1194 (holding that state disciplinary counsel was

entitled to absolute immunity for deciding to bring an ethical complaint and failing to

contact an adverse witness in advance of trial); Spear, 954 F.2d at 66 (holding that a

local executive officer was entitled to absolute immunity for authorizing the initiation of

legal proceedings); Shoultes, 886 F.2d at 118 (holding that city attorney was entitled to

prosecutorial immunity for deciding to seek a contempt citation). The same is not true

of defendants in this case.

       Nor is the Court persuaded that Ms. Massey is entitled to prosecutorial immunity

simply because she was professionally obligated to report unethical conduct to the state



                                             18
bar associations. See Docket No. 49 at 5-6; Docket No. 58 at 9 n. 6. T he Fifth Circuit

in Lampton rejected an identical argument, explaining that the defendant’s “ethical

responsibilities did not make the transfer of tax records to a state commission part of

his duty as a prosecutor.” 639 F.3d at 228. The Court agrees with this reasoning. The

availability of prosecutorial immunity depends on whether the actions at issue were

sufficiently related to the judicial process. See Thomas, 765 F.3d at 1191. W hether

Ms. Massey was independently obligated, by virtue of her bar license, to report

plaintiff’s unethical conduct is irrelevant. Cf. id. (“In determining whether particular acts

of government officials are eligible for absolute immunity, we . . . look[] to the nature of

the function performed, not the identity of the actor who performed it.” (internal

quotation marks omitted)).

       Although the Court rejects defendants’ prosecutorial immunity defense with

respect to the attorney misconduct complaints, the Court agrees that Ms. Massey is

immune from liability for her decision to file the contempt motion in the CORA litigation.

Plaintiff argues that prosecutorial immunity does not apply because (1) “there is no

special authorization for government attorneys to file contempt motions”; (2) “the filing

of the contempt motion was not ‘analogous’ to a criminal prosecution”; and (3) “other

courts have held that government defense attorneys . . . are not entitled to absolute

immunity for actions performed in defending a government entity.” Docket No. 54 at 9-

10. However, these arguments are foreclosed by Benavidez v. Howard, 931 F.3d 1225

(10th Cir. 2019), in which the Tenth Circuit held that “a government defense attorney

who, in the course of a civil adjudication, prepares a motion and arranges for the

presentation of evidence on the court record by way of affidavit in support of the motion,

                                             19
is absolutely immune from a collateral § 1983 suit for damages based on the filing of

such motion and affidavit.” Id. at 1232 (holding that city attorneys were immune from

suit for the preparation and filing of a motion for a protective order in a civil case

initiated by the plaintiff). To the extent plaintiff suggests that Ms. Massey may not avail

herself of absolute immunity because her litigation conduct was guided by ulterior

motives, see Docket No. 54 at 10 (arguing that Ms. Massey is not entitled to absolute

immunity because “the contempt motion was an intentional attempt to silence

[plaintiff]”), plaintiff misunderstands the nature of the absolute immunity defense, which

applies regardless of a defendant’s subjective intent. See Imbler, 424 U.S. at 427

(recognizing that the defense of prosecutorial immunity may “leave the genuinely

wronged defendant without civil redress against a prosecutor whose malicious or

dishonest action deprives him of liberty”); Milstein v. Cooley, 257 F.3d 1004, 1008 (9th

Cir. 2001) (stating that “[i]ntent should play no role” in the prosecutorial immunity

analysis (internal quotation marks omitted)).

       For the foregoing reasons, the Court finds that Ms. Massey is entitled to absolute

immunity for the filing of the contempt motion. However, this holding is limited in two

key respects. First, it does not apply to the city council defendants who, as discussed

in more detail below, bear no apparent responsibility for the filing of the contempt

motion. Second, the holding does not bar plaintiff’s claims against the city, or Ms.

Massey in her official capacity, because absolute immunity is a personal defense. See

Kentucky v. Graham, 473 U.S. 159, 166-67 (1985) (stating that personal immunity

defenses are unavailable in an official-capacity action, and that “[t]he only immunities



                                              20
that can be claimed in an official-capacity action are forms of sovereign immunity that

the entity, qua entity, may possess, such as the Eleventh Amendment”); Mairena v.

Foti, 816 F.2d 1061, 1064 n.1 (5th Cir. 1987) (“[P]rosecutorial im munity is a personal

defense, and is not applicable in this case since the district attorney is being sued in his

official capacity only.”); Gearin v. Rabbett, 2011 WL 317728, at *7 (D. Minn. Jan. 28,

2011) (discussing “substantial authority” supporting the “proposition that prosecutorial

immunity does not extend to municipalities”).

              2. Qualified Immunity and Failure to State a Claim

       Defendants argue that plaintiff has failed to allege a violation of her First and

Fourteenth Amendment rights and that her individual capacity claims are barred by the

doctrine of qualified immunity. See Docket No. 49 at 12-19.

       When a defendant raises the defense of qualified immunity, a “plaintiff carries a

two-part burden to show: (1) that the defendant’s actions violated a federal

constitutional or statutory right, and, if so, (2) that the right was clearly established at

the time of the defendant’s unlawful conduct.” T.D. v. Patton, 868 F.3d 1209, 1220

(10th Cir. 2017) (internal quotation marks omitted). Courts are “permitted to exercise

their sound discretion in deciding which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances in the particular case.”

Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       A plaintiff may satisfy the clearly established prong by citing “a Supreme Court or

Tenth Circuit decision on point” or by demonstrating that “the clearly established weight

of authority from other courts . . . [has] found the law to be as the plaintiff maintains.”



                                              21
Gutierrez v. Cobos, 841 F.3d 895, 900 (10th Cir. 2016) (internal quotation m arks

omitted). While “[a] plaintiff need not show the very act in question previously was held

unlawful in order to establish an absence of qualified immunity,” id., “existing precedent

must have placed the statutory or constitutional question beyond debate.” White v.

Pauly, 137 S. Ct. 548, 551 (2017) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308

(2015)). In evaluating whether a plaintiff has met this burden, the Supreme Court has

repeatedly cautioned courts “not to define clearly established law at a high level of

generality.” City & Cty. of San Francisco, Calif. v. Sheehan, 135 S. Ct. 1765, 1776

(2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Thus, the clearly

established law “must be ‘particularized’ to the facts of the case.” White, 137 S. Ct. at

552.

                     a. First Amendment – Content-Based Restriction

       Plaintiff asserts two separate First Amendment claims. Her first claim for relief

alleges that defendants’ actions in filing the contempt motion and the formal grievances

with the state offices of attorney discipline constituted a content- or viewpoint-based

restriction on plaintiff’s free speech rights. See Docket No. 41 at 20-21, ¶¶ 92-98.

Plaintiff’s second claim for relief asserts that defendants retaliated against her in

violation of the First Amendment. See id. at 22-23, ¶¶ 108-111.

       In their motion to dismiss, defendants apply a retaliation framework to both of

plaintiff’s First Amendment claims. See Docket No. 49 at 12. In addition to not

challenging the application of that framework to her first claim for relief, plaintiff does

not articulate a distinct legal theory supporting that claim. While plaintiff contends that



                                              22
defendants’ conduct constituted a “content-based restriction” on her speech, see

Docket No. 54 at 15, she does not identif y a court order that operated as a prior

restraint on the exercise of her First Amendment rights, see, e.g., N.Y. Times Co. v.

United States, 403 U.S. 713, 714 (1971) (addressing the constitutionality of an

injunction preventing the New York Times and the Washington Post from publishing the

contents of a classified study), challenge a specific law, regulation, or policy restricting

her ability to speak, see, e.g., Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2227-32

(2015) (holding that city ordinance regulating the display of outdoor signs violated the

First Amendment); N.Y. Times Co. v. Sullivan, 376 U.S. 254, 264-65 (1964) (holding

that state libel laws violated the First and Fourteenth Amendments); Bart v. Telford, 677

F.2d 622, 625 (7th Cir. 1982) (characterizing issue as “whether a policy of compelling

public employees to take a leave of absence if they want to run for public office is

sufficiently important to the effective functioning of state (or, as here, city) government

to justify the impairment of freedom of speech that may result”), or seek to use the First

Amendment as a defense to tort liability. See, e.g., Snyder v. Phelps, 562 U.S. 443,

459-60 (2011) (holding that church was not subject to tort liability for protected speech

under the First Amendment). Moreover, the cases plaintiff cites do not suggest that the

type of conduct engaged in by defendants can constitute a “content-based restriction”

on speech. See, e.g., Reed, 135 S. Ct. at 2226-27 (“Government regulation of speech

is content based if a law applies to particular speech because of the topic discussed or

the idea or message expressed.” (emphasis added)); Scheffler v. Molin, 743 F.3d 619,

621 & n.2 (8th Cir. 2014) (considering whether conduct by a city official constituted First



                                             23
Amendment retaliation and declining to address whether the same conduct might

amount to a “content-based restriction” on the plaintif f’s “right of expression in a limited

public forum”); Garcia v. City of Trenton, 348 F.3d 726, 727 (8th Cir. 2003) (considering

whether conduct by city officials was retaliation in violation of the First Amendment).

Last, plaintiff bases both of her First Amendment claims on the same underlying

conduct. Compare Docket No. 54 at 15-16, with, id. at 17-18. Because plaintiff has

failed to articulate a distinct and legally supported basis for her first claim for relief, that

claim will be dismissed to the same extent as her retaliation claim. See Valdez v. New

Mexico, 109 F. App’x 257, 263 n.4 (10th Cir. 2004) (unpublished) (concluding that the

plaintiff had “not stated a First Amendment claim in any context” where the court could

“discern no distinction” between the plaintiff’s First Amendment retaliation claim and his

claim alleging a direct denial of his First Amendment rights).

                      b. First Amendment – Retaliation

       To succeed on a First Amendment retaliation claim, plaintiff must show: (1) she

“was engaged in constitutionally protected activity”; (2) defendants’ “actions caused

[her] to suffer an injury that would chill a person of ordinary firmness from continuing to

engage in that activity”; and (3) defendants’ “adverse action was substantially motivated

as a response to [plaintiff’s] exercise of constitutionally protected conduct.” Shero v.

City of Grove, Okla., 510 F.3d 1196, 1203 (10th Cir. 2007). Plaintif f asserts that

defendants retaliated against her by: (1) filing the contempt motion in the CORA

litigation; (2) making defamatory statements about her and her speech regarding the Air

Quality Study; and (3) filing formal grievances with the state offices of attorney



                                               24
discipline. See Docket No. 54 at 17.

                            i. Filing of Contempt Motion

       Because Ms. Massey is absolutely immune from liability for her decision to seek

contempt sanctions against plaintiff in the underlying CORA proceedings, the only

question is whether the filing of the contempt motion can support plaintiff’s First

Amendment claim against Colorado Springs and the city council defendants.

       As indicated above, plaintiff does not specifically allege that any of the city

council defendants were involved in the decision to seek contempt sanctions. Although

she asserts that “defendants” violated her rights by filing the motion for contempt, see,

e.g., Docket No. 41 at 3, 10-11, 21, ¶¶ 6, 42-43, 45, 97, g eneral allegations that do not

establish each individual defendant’s personal involvement in the alleged constitutional

violation are insufficient to confer liability under § 1983. See Pahls v. Thomas, 718

F.3d 1210, 1231-33 (10th Cir. 2013) (holding that the district court erred by failing to

conduct “a differentiated analysis” of each defendant’s personal involvement in the

alleged First Amendment violation); Brown v. Montoya, 662 F.3d 1152, 1164-66 (10th

Cir. 2011) (holding that allegations referring generically to “Defendants” were

insufficient to establish one defendant’s personal participation in the alleged

constitutional violation); see also id. at 1165 (“The need for individualized allegations is

especially important where . . . each of the defendants had different powers and duties,

but the Complaint fails to identify specific actions taken by particular defendants that

could form the basis of a constitutional violation.” (internal quotation marks omitted)).

Because plaintiff’s allegations do not establish that any of the city council defendants



                                             25
were personally involved in the decision to file the contempt motion, those defendants

are entitled to qualified immunity as to that aspect of plaintiff’s free speech and

retaliation claims.

       The Court also finds that plaintiff has failed to state a municipal liability claim

based on the filing of the contempt motion.2 In a § 1983 suit, “municipalities cannot be

held liable for the actions of others under the common law principle of respondeat

superior; they are responsible only for their own actions.” Simmons v. Uintah Health

Care Special Dist., 506 F.3d 1281, 1284 (10th Cir. 2007). Thus, to establish a

municipal liability claim, a plaintiff must show a “municipal policy or custom” having a

“direct causal link” to the asserted constitutional violation. Waller v. City & Cty. of

Denver, 932 F.3d 1277, 1283-84 (10th Cir. 2019) (internal q uotation marks omitted).

Such a policy or custom can take one of several forms:

       (1) a formal regulation or policy statement; (2) an informal custom
       amounting to widespread practice that, although not authorized by written
       law or express municipal policy, is so permanent and well settled as to
       constitute a custom or usage with the force of law; (3) the decisions of
       employees with final policymaking authority; (4) the ratification by such
       final policymakers of the decisions – and the basis for them – of
       subordinates to whom authority was delegated subject to these
       policymakers’ review and approval; or (5) the failure to adequately train or
       supervise employees, so long as that failure results from deliberate
       indifference to the injuries that may be caused.

Id. at 1283 (internal quotation marks omitted).



       2
         Plaintiff incorrectly characterizes the survivability of her municipal liability claim
as an issue of qualified immunity. See Docket No. 54 at 21-22. Because municipalities
are not entitled to qualified immunity, see Pyle v. Woods, 874 F.3d 1257, 1264 (10th
Cir. 2017) (“Qualified immunity is not available as a defense to municipal liability.”
(citing Owen v. City of Independence, Mo., 445 U.S. 622, 637-38 (1980))), the relevant
question is whether plaintiff has established the elements of a municipal liability claim.

                                              26
       In response to defendants’ motion to dismiss her municipal liability claims,

plaintiff argues that “the decision to file bar complaints against [plaintiff] was a decision

made by, and ratified by, the City Council, Colorado Springs’ official policymakers,”

Docket No. 54 at 21-22, thereby predicating municipal liability for the attorney

misconduct complaints on the policymaker and ratification theories identified above. In

contrast, plaintiff does not identify any policy or custom leading to the filing of the

contempt motion. Although the complaint refers generally to the motion filed by

“Colorado Springs,” Docket No. 41 at 3, 10-11, ¶¶ 6, 42-45, it does not alleg e that Ms.

Massey filed the motion pursuant to a municipal policy or custom, that Ms. Massey was

acting as a final policymaker for Colorado Springs, or that some other municipal

policymaker directed or ratified Ms. Massey’s decision.3 Because plaintiff has not

demonstrated any basis on which to hold Colorado Springs liable for the filing of the

contempt motion, defendants are entitled to dismissal of that aspect of her First

Amendment claims. See Webb v. Town of Saint Joseph, 925 F.3d 209, 216-19 (5th

Cir. 2019) (affirming summary judgment on a municipal liability claim where the plaintiffs

failed to show that the town attorney was acting as a final policymaker in the litigation

proceedings or that the mayor had, himself, directed or ratified a violation of the

plaintiffs’ constitutional rights); Red Zone 12 LLC v. City of Columbus, 758 F. App’x 508,

516-17 (6th Cir. 2019) (unpublished) (affirming dismissal of municipal liability claim



       3
         Plaintiff’s conclusory allegations that (1) “it is the custom, practice and policy of
Colorado Spring [sic] to deny Plaintiff the right to speak out on matters of public
concern,” Docket No. 41 at 21-22, ¶ 100, and (2) def endants acted “pursuant to the
customs, policies, and practices of Defendant Colorado Springs,” id. at 22, ¶ 102, are
insufficient.

                                              27
where plaintiff failed to allege facts showing that the city attorney acted as an official

municipal policymaker or pursuant to city policy in filing nuisance abatement action);

Sandberg v. Englewood, Colo., 727 F. App’x 950, 964 (10th Cir. 2018) (unpublished)

(affirming dismissal of municipal liability claim where complaint failed to plausibly allege

that the city attorney was a policymaker for the city police department).4

                             ii. Defamatory Statements by City Officials

       To the extent plaintiff asserts that defamatory statements by city officials

constituted retaliatory conduct in violation of the First Amendment, see Docket No. 54

at 17; see also Docket No. 41 at 12-16, 19-20, ¶¶ 48-67, 87-88, this aspect of her claim

fails on the second element.

       Whether defendants’ conduct caused plaintiff an injury that would chill a person

of ordinary firmness from continuing to engage in protected First Amendment activity is

an objective standard. See Eaton v. Meneley, 379 F.3d 949, 954 (10th Cir. 2004). This

standard “permits a plaintiff who perseveres despite governmental interference to bring

suit,” but precludes claims based on “a trivial or de minimis injury.” Id. at 954-55

(internal quotation marks omitted).

       Here, plaintiff asserts a reputational injury stemming from public statements by


       4
         Based on this holding, plaintiff’s official-capacity claims against Ms. Massey for
the filing of the contempt motion will also be dismissed. See Porro v. Barnes, 624 F.3d
1322, 1328 (10th Cir. 2010) (“Suing individual defendants in their official capacities
under § 1983 . . . is essentially another way of pleading an action against the county or
municipality they represent.”); Rose v. City & Cty. of Denver, No. 17-cv-02263-MSK-
STV, 2018 WL 1744723, at *2 (D. Colo. Apr. 11, 2018) (ana lyzing “municipal and
official-capacity claims together” on a motion to dismiss “because official-capacity suits
are treated as suits against the entity in all respects other than name” (quoting
Kentucky v. Graham, 473 U.S. 159, 166 (1985))).

                                             28
various city officials that plaintiff’s claims about the Air Quality Study were “not true,”

Docket No. 41 at 12-13, ¶¶ 49-52, that she “m ay have violated” the Colorado Court of

Appeals order by talking publicly about the Air Quality Study, id. at 15, ¶ 62, that she

knew her actions were “illegal,” id. at 14, ¶¶ 56-57, and that she had acted unethically .

Id. at 19, ¶ 87; see Docket No. 54 at 17 (arguing that “defamatory statements that

cause a person to lose professional standing, and job opportunities, constitute action

that would chill a person of ordinary firmness from continuing to speak”). As the Tenth

Circuit has stated, however, “injury to one’s reputation is not enough to defeat

constitutional interests in furthering uninhibited, robust debate on public issues.” Eaton,

379 F.3d at 956 (quoting Phelan v. Laramie Cty. Cmty. College Bd. of Trustees, 235

F.3d 1243, 1248 (10th Cir. 2000)). Applying the “vigorous” standard for evaluating

objective chill, Valdez v. New Mexico, 109 F. App’x 257, 263 (10th Cir. 2004)

(unpublished), courts in this circuit have found statements concerning the illegality or

impropriety of a plaintiff’s conduct insufficient, standing alone, to support a First

Amendment retaliation claim. See, e.g., How v. City of Baxter Springs, Kan., 217 F.

App’x 787, 798 (10th Cir. 2007) (unpublished) (city attorney’s statements to newspaper

that he had found a special prosecutor willing to re-file criminal charges against the

plaintiff did not cause the plaintiff an injury that would have “chill[ed] a person of

ordinary firmness from continuing to exercise his constitutional rights”); Valdez, 109 F.

App’x at 263 (statements made to the press regarding the plaintiff’s possible

involvement in criminal activity did not satisfy the “chill” element of a First Amendment

claim); Taylor v. City of Claremore, 2019 WL 3482965, at *9 (N.D. Okla. July 31, 2019)



                                              29
(statement that the plaintiff had “committed perjury” would not have chilled a person of

ordinary firmness from continuing to engage in First Amendment activity); see also

Phelan, 235 F.3d at 1248 (holding that a statement by a board of trustees censuring the

plaintiff for a violation of ethics policy did not infringe on the plaintiff’s free speech rights

because the plaintiff “remained free to express her views publicly and to criticize the

ethics policy and the Board’s censure”)

       The Tenth Circuit’s decision in Worrell v. Henry, 219 F.3d 1197 (10th Cir. 2000),

is not inconsistent. In that case, an investigator asserted a First Amendment retaliation

claim against a law enforcement officer who allegedly threatened the plaintiff’s

prospective employer – the district attorney – that the officer’s agency would withdraw

its support for the district attorney’s fledgling drug task force if the plaintiff were hired.

See id. at 1200, 1202-03, 1213. The Tenth Circuit held that the plaintiff had satisfied

the second element of his retaliation claim because there was evidence showing that

the defendant had “caused the withdrawal of [the plaintiff’s] job offer by refusing to

cooperate with the [district attorney’s] fledgling task force,” and the defendant’s

“statements that [the plaintiff] was not trusted by a significant section of the law

enforcement community could adversely affect [the plaintiff’s] ability to obtain other

positions.” Id. at 1213. Although Worrell supports the idea that statements having an

adverse effect on an individual’s employment prospects may, under some

circumstances, be sufficient to demonstrate objective chill, the defendant in Worrell did

not simply make disparaging comments about the plaintiff – he directly caused the

withdrawal of the plaintiff’s job offer by threatening to withhold resources from the



                                               30
district attorney if the plaintiff was hired. See 219 F.3d at 1213. W hile plaintiff in this

case alleges that she lost out on one “professional client opportunity,” Docket No. 41 at

20, ¶ 88, there are no allegations that defendants directly interfered with her client

relationships. Moreover, the complaint does not establish that the loss of the client

opportunity was the result of the alleged defamatory statements as opposed to the filing

of the contempt motion or the bar complaints. See id. (stating only that she “lost at

least one professional client opportunity because of Defendants’ false statements”); see

also Glover v. Mabrey, 384 F. App’x 763, 770 (10th Cir. 2010) (unpublished) (“Merely

encouraging or engaging in action is not an actionable constitutional violation unless it

results in some harm to the plaintiff.”); McBeth v. Himes, 598 F.3d 708, 718-20 (10th

Cir. 2010) (holding that the plaintiff had failed to establish the second element of her

retaliation claim because she had not shown that the defendant’s retaliatory conduct

was the but-for cause of her injury).

       Because plaintiff has failed to allege that defendants’ alleged defamatory

statements caused an injury that would have chilled a person of ordinary firmness from

continuing to engage in protected First Amendment activity, see Eaton, 379 F.3d at 956

(stating that the “objective standard of a person of ordinary firmness . . . is substantial

enough that not all insults in public debate become actionable under the Constitution”),

this aspect of plaintiff’s First Amendment claims will be dismissed.

                      iii. Filing of Formal Grievances

       Plaintiff asserts a First Amendment retaliation claim based on defendants’ filing

of formal grievances with the state offices of attorney discipline. See Docket No. 54 at



                                              31
17; Docket No. 41 at 23, ¶¶ 109, 111. T he Court finds that plaintiff has alleged

sufficient facts to support this aspect of her First Amendment retaliation claim.

       First, the complaint establishes that plaintiff engaged in protected First

Amendment activity when she spoke to the news media about the city’s improper

withholding of records concerning air quality. See Docket No. 41 at 9-10, ¶¶ 39-41;

Lane v. Franks, 573 U.S. 228, 235-36 (2014) (“Speech by citizens on matters of public

concern lies as the heart of the First Amendment, which was fashioned to assure

unfettered interchange of ideas for the bringing about of political and social changes

desired by the people.”); Shero, 510 F.3d at 1203 (stating that the plaintiff “was

engaged in constitutionally protected activity when he alleged government corruption

during the public comments portion of the city council meetings”).5

       Although defendants do not dispute that this type of activity generally qualifies for

First Amendment protection, they contend that plaintiff’s speech was not protected in

this case because it concerned the contents of a privileged report. See Docket No. 49

at 12-13. On November 16, 2016, plaintiff filed a notice with the Colorado Court of

Appeals stating that she had received an electronic disk from the court containing a file

labeled “Sealed,” and requesting the court’s guidance as to whether the file had


       5
         Plaintiff did not lose her entitlement to First Amendment protections merely
because she was an attorney speaking about issues pending before the Colorado
Court of Appeals. See Gentile v. State Bar of Nevada, 501 U.S. 1030, 1054 (1991)
(plurality op.) (“[N]one of the justifications put forward by respondent suffice to sanction
abandonment of our normal First Amendment principles in the case of speech by an
attorney regarding pending cases.”); id. at 1081-82 (O’Connor, J., concurring) (“Lawyers
are officers of the court and, as such, may legitimately be subject to ethical precepts
that keep them from engaging in what otherwise might be constitutionally protected
speech. This does not mean, of course, that lawyers forfeit their First Amendment
rights, only that a less demanding standard applies.”).

                                            32
inadvertently been disclosed. Docket No. 49-1 at 2; see also Docket No. 41 at 8-9,

¶¶ 33, 36. On the same day, the Colorado Court of Appeals entered an order clarifying

that the file had been disseminated due to a clerical error and directing the parties not

to “download[ ], cop[y], otherwise retain[ ], or disseminate[ ]” the file “without further

order of the Court.” Docket No. 49-2 at 2; see also Docket No. 41 at 9, ¶ 37. 6 The

court cautioned that any “distribution of the sealed material [would] be a violation of

Court Orders and subject to further appropriate action.” Docket No. 49-2 at 2. On

November 21, 2016, plaintiff filed a “Motion for Immediate Access to Certain Withheld

Records,” in which she discussed the contents of the Air Quality Study and requested

“immediate access to certain records in the sealed file.” Docket No. 49-3 at 1-2.

Plaintiff alleges that she shared “the first two motions she filed with the Colorado Court

of Appeals with a reporter with the Colorado Springs Gazette, and others, via email.”

Docket No. 41 at 9, ¶ 39.

       The Court assumes, without deciding, that the knowing disclosure of privileged

records in violation of a court order does not constitute protected activity under the First

Amendment. Cf. Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32 (1984) (“A litigant has

no First Amendment right of access to information made available only for purposes of

trying his suit.”); Am. Motors Corp. v. Huffstutler, 575 N.E.2d 116, 120 (Ohio 1991)

(relying on Seattle Times Co. for the proposition that “[d]isclosure of confidential

information does not qualify for protection against prior restraint under the First

Amendment”). However, plaintiff asserts that she “did not disclose any portion of the


       6
     Plaintiff’s allegation that the Colorado Court of Appeals entered its order on
November 16, 2017, see Docket No. 41 at 9, ¶ 37, appears to be a typographical error.

                                              33
Study in violation of any law or ethical rule,” but merely “spoke publicly about her

impressions of the Study.” Docket No. 54 at 14. To the extent plaintiff claims that the

Colorado Court of Appeals’ November 16, 2016 order did not prohibit her from

“discuss[ing] the sealed material,” Docket No. 41 at 9, ¶ 37, she is drawing a legal

conclusion that is unsupported by the plain language of November 16, 2016 order. The

clear import of the court’s directive not to “disseminate[ ]” the file was that the parties

were prohibited from discussing the contents of the file, including the Air Quality Study.

See Docket No. 49-2 at 2.

       Plaintiff also alleges, however, that the Colorado Court of Appeals “confirmed”

she was not legally barred from “sharing her publicly filed motions or speaking about

the contents of the documents that had been inadvertently disclosed to her.” Docket

No. 41 at 9, ¶ 38. She states that she was never found to be in violation of any law or

court order, id. at 11, ¶ 47, and that all three bar complaints filed against her were

dismissed after it was determined that she had not engaged in unethical conduct. Id. at

19, ¶¶ 86-87. 7 These allegations give rise to a reasonable inference that plaintiff did

not violate the Colorado Court of Appeals’ orders by discussing the contents of the Air

Quality Study.

       Defendants argue in their reply brief that plaintiff’s allegations should not be

credited because (1) plaintiff acknowledged in her November 21, 2016 motion that the

Court of Appeals had not addressed whether information from the privileged report


       7
        Plaintiff’s allegation that she never violated any law or rule of professional
conduct is a legal conclusion and will therefore be disregarded. See Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“[T]he tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal conclusions.”).

                                              34
could be used in the “present action or otherwise”; and (2) “[t]he fact that she did not

have permission to disclose the report’s contents is the only way to explain why the

Court of Appeals moved forward with the City’s request to find her in contempt.” Docket

No. 58 at 4-5. 8 Both of these arguments require the Court to draw inferences from

evidence outside of the pleadings. Although the Court agrees that it may consider the

filings and court orders in the underlying CORA litigation, those documents do not

conclusively rebut plaintiff’s allegations that she received permission from the Colorado

Court of Appeals to disseminate her November 21 motion and did not violate any ethics

rule or court order. As a result, the Court finds it appropriate to defer resolution of

defendants’ arguments to the summary judgment stage.

       The next issue is whether plaintiff has plausibly alleged an injury that would chill

a person of ordinary firmness from continuing to engage in protected activity. See

Shero, 510 F.3d at 1203. Plaintiff asserts that she suffered reputational harm and the

“loss of at least one client opportunity” as a result of defendants’ “false statements.”

Docket No. 41 at 20, ¶¶ 88; see also Docket No. 54 at 17. As discussed above,

however, reputational injury is generally insufficient, by itself, to satisfy the second

element of a First Amendment retaliation claim, see Eaton, 379 F.3d at 956, and

plaintiff’s allegation that she “lost at least one professional client opportunity because of


       8
        Defendants also argue that plaintiff’s November 21, 2016 motion makes
“abundantly clear that she did, in fact, disclose the contents of the privileged report in
direct violation of the November 16 Order.” Docket No. 58 at 5. However, assuming
that plaintiff received permission from the Colorado Court of Appeals to share her
motions and discuss the contents of the privileged documents, Docket No. 41 at 9,
¶ 38, the November 21 motion would not, by itself, demonstrate that she violated an
ethics rule or court order. See Docket No. 49-2 at 1-2 (ordering that record not be
“disseminated . . . without further order of the Court” (emphasis added)).

                                             35
Defendants’ false statements” does not make clear that the loss was specifically

attributable to the filing of the formal grievances. See Glover, 384 F. App’x at 770. On

the other hand, plaintiff alleges that she “was forced to obtain counsel in multiple states

to defend against the false and defamatory statements made in the formal actions

against [her] professional licensures.” Docket No. 41 at 19, ¶ 85. The Court finds that

the time and expense required to defend against bar complaints in three separate

states would be enough to chill a person of ordinary firmness from engaging in

protected First Amendment activity. Cf. Glover, 384 F. App’x at 771 (assuming, without

deciding, that the “cost and time spent complying with an [IRS] audit could satisfy the

injury-in-fact requirement” for purposes of a First Amendment retaliation claim);

Christopherson v. Poutsch, 2015 WL 13662707, at *19 (D.N.M. Apr. 30, 2015) (holding

that the defendant’s actions in filing an ethics complaint against the plaintiff and asking

the Public Education Department to revoke her licenses “would chill a person of

ordinary firmness from continuing to exercise her free speech rights”). Accordingly,

plaintiff has sufficiently alleged the second element of her retaliation claim.

       Plaintiff has also shown that the defendants’ actions were “ substantially

motivated as a response to [plaintiff’s] exercise of constitutionally protected conduct.”

Shero, 510 F.3d at 1203. Although the four-month lapse between the alleged protected

activity and defendants’ actions regarding the formal grievances precludes plaintiff from

relying solely on temporal proximity to satisfy the third element, see Docket No. 41 at 8-

10, 16-17, ¶¶ 33-40, 71-72; cf. Lamb v. Montrose Cty. Sheriff’s Office, 16-cv-03056-RM-

GPG, 2019 WL 2866646, at *4 (D. Colo. July 3, 2019) (“Under Tenth Circuit precedent,



                                             36
temporal proximity alone is insufficient to establish causation if the retaliatory action

occurs more than three months after protected activity.” (citing Lauck v. Campbell Cty.,

627 F.3d 805, 815 (10th Cir. 2010), plaintif f has also alleged that the grievances

contained “false and misrepresentational statements about [plaintiff] including that [she]

had violated one or more court orders, was not prompt in informing the court, and that

[she] had unlawfully disclosed government records.” Docket No. 41 at 17, ¶ 72. This

allegation adequately establishes the third element of plaintiffs’ retaliation claim. See

Flores v. Victory Preparatory Acad., No. 18-cv-02916-RM-SKC, 2019 WL 4059157, at

*6 (D. Colo. Aug. 28, 2019) (finding the third element of the plaintiffs’ First Amendment

retaliation claim satisfied where the plaintiffs alleged that the letter informing them they

were being banned from the school campus referenced the plaintiffs’ speech).9

       Because the individual defendants assert a qualified immunity defense, the next

step is to determine whether plaintiff had a clearly established right to be free from the

retaliatory filing of bar complaints. See Matson v. Hrabe, 612 F. App’x 926, 930 (10th

Cir. 2015) (unpublished) (stating that the plaintiff’s “right” for purposes of the qualified

immunity analysis was “not the right to be free from retaliation for filing grievances, but

the more specific right to be free from a retaliatory transfer to another general-



       9
         As indicated in defendants’ motion, see Docket No. 49 at 14, plaintiff’s ability to
succeed on this element of her retaliation claim after the motion-to-dismiss stage will
depend largely on whether her comments about the Air Quality Study constituted
protected speech. See Docket No. 49 at 14; Hawver v. Nuss, 2015 WL 1034375, at *4
(D. Kan. Mar. 10, 2015) (finding allegation that “the State Disciplinary Proceeding
Defendants pursuit of disciplinary charges against [the plaintiff] was substantially
motivated by his exercise of his First Amendment rights [was] completely implausible,”
where it was clear from the “Kansas Board for Discipline of Attorneys’ report and
Plaintiff’s own affidavit” that the plaintiff had “violated numerous ethical rules”).

                                              37
population unit in the same prison that has less favorable living conditions”). The Court

has not found any binding case law that would have placed defendants on notice that

the filing of the formal grievances “would be considered sufficiently chilling to establish

a constitutional violation.” Matson, 612 F. App’x at 930.10 Defendants are therefore

entitled to qualified immunity with respect to plaintiff’s First Amendment, individual-

capacity claims.

       Plaintiff also asserts claims for municipal liability, to which defendants’ qualified

immunity defense does not apply. Pyle v. Woods, 874 F.3d 1257, 1264 (10th Cir.

2017). As discussed above, allegations are sufficient to establish a municipal liability

claim if they show a “municipal policy or custom” having a “direct causal link” to the

asserted constitutional violation. Waller, 932 F.3d at 1283-84 (internal quotation marks

omitted). Here, plaintiff alleges that “the Colorado Springs City Council voted to take

formal action against Ms. Weise in all states that she holds professional licensure,”

which resulted in the city attorney’s filing of formal actions against plaintiff in those



       10
          Neither Glover nor Christopherson constitutes clearly established law in this
area. Glover assumed, without deciding, that “the cost and time spent complying with
an [IRS] audit could satisfy” the injury requirement for a retaliation claim, 384 F. App’x
at 771, and a single district court decision is insufficient to overcome a qualified
immunity defense. See Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (“[D]istrict
court decisions – unlike those from the courts of appeals – do not necessarily settle
constitutional standards or prevent repeated claims of qualified immunity.”). Moreover,
there are Tenth Circuit decisions that appear to support a f inding that the filing of a bar
complaint is not enough to chill a person of ordinary firmness from engaging in
protected First Amendment activity. See, e.g., Eaton, 379 F.3d at 956 (holding that a
sheriff’s single action in running a background check on the plaintiffs “was not enough
to chill the actions of persons of ordinary firmness who enter the arena of political
debate to sponsor a recall petition against a sheriff who they accuse of abusing his
office”); Phelan, 235 F.3d at 1248 (holding that being censured for violating a board of
trustees’ ethics policy did not infringe the plaintiff’s First Amendment rights).

                                              38
states. Docket No. 41 at 16-17, ¶¶ 71-72. Plaintif f further states that the “Colorado

Springs City Council is the final policymaker for Colorado Springs.” Id. at 18, ¶ 80. The

Court finds these allegations sufficient to demonstrate a municipal policy having a direct

causal link to the alleged constitutional violation. See Pembaur v. City of Cincinnati,

475 U.S. 469, 480 (1986) (“No one has ever doubted . . . that a municipality may be

liable under § 1983 for a single decision by its properly constituted legislative body –

whether or not that body had taken similar action in the past or intended to do so in the

future – because even a single decision by such a body unquestionably constitutes an

act of official government policy.”); Waller, 932 F.3d at 1283 (stating that a municipal

policy or custom may take the form of a decision by employees with final policy-making

authority, or “the ratification by such final policymakers of the decisions . . . of

subordinates to whom authority was delegated”).11

              3. Fourteenth Amendment Claims

       Plaintiff asserts that defendants violated her due process rights under the

Fourteenth Amendment by making defamatory statements that jeopardized her

employment. Docket No. 41 at 26-27, ¶¶ 140-49. Although not clear from the

complaint, plaintiff appears to base this claim on the (1) the individual defendants’

public statements concerning plaintiff and her comments on the Air Quality Study; and

(2) defendants’ actions in filing the formal grievances with the state offices of attorney

discipline. See id. at 12-17, ¶¶ 49-52, 56-57, 71-72; Docket No. 49 at 16 (construing

claim as being based on the filing of the formal grievances, the request for contempt

       11
       Defendants do not assert that the city council lacked policy-making authority.
See Docket No. 58 at 8-9.

                                              39
sanctions, defendants’ statements that plaintiff’s assertions were “not true,” and

defendants’ statements that plaintiff may have violated the November 16 order); Docket

No. 54 at 13 n.12 (stating that plaintiff’s “Fourteenth Amendment claim and state-law

defamation claims are not premised on the filing of the contempt motion, but rather on

the filing of the frivolous and retaliatory bar complaints and the defamatory statements

made to the public by a number of Colorado Springs officials”).

       A claim that the government has violated an individual’s due process rights by

damaging her reputation must satisfy the “stigma-plus” standard. See Martin Marietta

Materials, Inc. v. Kan. Dep’t of Transp., 810 F.3d 1161, 1184 (10th Cir. 2016) (internal

quotation marks omitted). Under that standard, a plaintiff must show: “(1) governmental

defamation and (2) an alteration in legal status.” Id. (internal quotation marks omitted).

When both elements are present, “the government may have violated a liberty interest

that triggers a procedural due process protection” under the Fourteenth Am endment.

Guttman v. Khalsa, 669 F.3d 1101, 1125 (10th Cir. 2012) (internal quotation marks and

bracket omitted). “Damage to reputation alone, however, is not sufficient.” Martin

Marietta Materials, Inc., 810 F.3d at 1184.

       Defendants argue that plaintiff cannot satisfy the elements of her stigma-plus

claim because she has not alleged governmental defamation or an alteration in legal

status. Docket No. 49 at 16-17. Because plaintif f’s claim fails on the second element,

the Court need not decide whether the allegations establish governmental defamation.

       Plaintiff contends that defendants’ conduct caused an alteration in legal status in

two ways: (1) by “chang[ing]” her bar license from being in “good standing clear of any



                                              40
complaints, to under investigation”; and (2) by depriving plaintiff of specific employment

opportunities. Docket No. 54 at 20. As a matter of law, neither of these allegations

satisfies the stigma-plus standard.

       The Tenth Circuit has held that being under investigation for professional

misconduct does not constitute an alteration in legal status. See Setliff v. Memorial

Hospital of Sheridan Cty., 850 F.2d 1384, 1396 (10th Cir. 1988). In Setliff, the Tenth

Circuit rejected a claim that an investigation into the plaintiff’s medical practice deprived

him of a liberty interest without due process by “effectively destroy[ing] his ability to

pursue his profession.” Id. at 1394. The Court reasoned that, although “due process

protects [an] individual’s freedom to earn a living,” the plaintiff’s “employment status

was never altered during the investigation,” his “medical staff privileges were not

modified or restricted,” and his “allegation that the investigation caused him to be less

attractive to other employers, and perhaps to patients, without more, [was] insufficient

to establish the existence of a liberty interest.” Id. at 1396. As in Setliff, plaintiff has not

alleged that the investigations conducted by the state disciplinary offices restricted her

ability to practice law. To the contrary, all three state bar complaints were dismissed in

her favor based on a finding that she had not committed any ethical violations. See

Docket No. 41 at 19, ¶¶ 85-87. Accordingly, the fact that her license may have been

under investigation does not constitute an alteration in legal status for purposes of her

stigma-plus claim. See Setliff, 850 F.2d at 1397; cf. Fortner v. Cty. of El Paso, No. 15-

cv-0644-WJM-NYW, 2016 WL 806751, at *5 (D. Colo. Mar. 2, 2016) (stating that

“[a]voiding an investigation is not a protected property or liberty interest”).

       Plaintiff’s allegation that she lost “one professional client opportunity” as a result

                                              41
of defendants’ defamatory conduct is also insufficient. Docket No. 54 at 20; see also

Docket No. 41 at 20, ¶ 88. As the Tenth Circuit has stated, “neither reputational harm

nor resulting impairment of future employment opportunities are actionable” under the

Fourteenth Amendment. Williams v. United States, 2019 WL 4051951, at *5 (10th Cir.

Aug. 28, 2019) (internal quotation marks omitted) (allegations that the plaintiff had

experienced “lost standing,” “damage to his good name and reputation,” and “lost

employment from several potential employers” was insufficient to demonstrate an

alteration in legal status); see also Siegert v. Gilley, 500 U.S. 226, 234 (1991) (rejecting

stigma-plus claim based on damage to future employment prospects); Phelps v.

Wichita Eagle-Beacon, 886 F.2d 1262, 1269 (10th Cir. 1989) (stating that damage to

the plaintiff’s prospective employment opportunities was “too intangible” to constitute a

deprivation of a liberty or property interest under § 1983, absent a showing that the

plaintiff’s “status as a lawyer and his existing legal rights [were] significantly altered”);

Setliff, 850 F.2d at 1396 (stating that “circumstances which make an employee

somewhat less attractive to employers” does not “establish the kind of foreclosure of

opportunities amounting to a deprivation of liberty” (internal quotation marks omitted)).12

As the Supreme Court explained in Siegert,

       Most defamation plaintiffs attempt to show some sort of special damage
       and out-of-pocket loss which flows from the injury to their reputation. But
       so long as such damage flows from injury caused by the defendant to a
       plaintiff’s reputation, it may be recoverable under state tort law but it is not

       12
          Some courts have noted Tenth Circuit case law suggesting “there may be a
liberty interest injury without a termination, if other employment opportunities are
alleged to be ‘foreclosed,’ not just made more difficult to obtain because of reputational
damage.” Hale v. Emporia State Univ., 2016 WL 141655, at *3 (D. Kan. Jan. 12, 2016).


                                              42
       recoverable in a Bivens action.

500 U.S. at 234. Because plaintiff’s loss of “one professional client opportunity”

“flow[ed] from” her alleged reputational harm, it is not actionable under the Fourteenth

Amendment. See Williams, 2019 WL 4051951, at *5. Plaintiff’s stigma-plus claim will

therefore be dismissed.

       B. State-Law Claims

       In addition to her federal constitutional claims, plaintiff asserts claims against the

individual defendants for defamation, intentional infliction of emotional distress, and

abuse of process under Colorado law. See Docket No. 41 at 24-28, ¶¶ 117-39, 150-55.

Defendants move for dismissal of the claims on the basis that: (1) they are barred by

the Colorado Governmental Immunity Act (“CGIA”), Colo. Rev. Stat. §§ 24-10-101 et

seq.; (2) the claims against Ms. Massey are barred by absolute immunity; and (3) the

allegations do not support an abuse of process claim. See Docket No. 49 at 19-23.

       Given the parties’ agreement that the CGIA applies to plaintiff’s state-law claims,

see Docket No. 54 at 24 (arguing only that defendants’ conduct was “willful and

wanton”), the Court considers, sua sponte, whether plaintiff has complied with the

notice requirements of the CGIA. See Aspen Orthopaedics & Sports Medicine, LLC v.

Aspen Valley Hosp. Dist., 353 F.3d 832, 838 (10th Cir. 2003) (considering, sua sponte

on interlocutory appeal, whether the plaintiffs “complied with the CGIA notice

provisions”); Ryberg ex rel. Estate of Ryberg v. City and Cty. of Denver, No. 13-cv-

02333-CMA-KLM, 2014 WL 4068642, at *10 (D. Colo. Apr. 29, 2014) (considering , sua

sponte, whether the plaintiff complied with the CGIA’s notice requirements, citing



                                             43
Aspen), report and recommendation rejected in part on other grounds, 2014 WL

4067170 (D. Colo. Aug. 13, 2014); City & Cty. of Denver v. Crandall, 161 P.3d 627, 634

(Colo. 2007) (stating that the “CGIA notice of claim provision is both a condition

precedent and a jurisdictional prerequisite to suit”).

       “The notice provisions of the CGIA apply when federal courts hear Colorado tort

claims under supplemental jurisdiction.” Aspen Orthopaedics & Sports Medicine, LLC,

353 F.3d at 838. Under subsection one,

       Any person claiming to have suffered an injury by a public entity or by an
       employee thereof while in the course of such employment, whether or not
       by a willful and wanton act or omission, shall file a written notice as
       provided in this section within one hundred eighty-two days after the date
       of the discovery of the injury, regardless of whether the person then knew
       all of the elements of a claim or of a cause of action for such injury.
       Compliance with the provisions of this section shall be a jurisdictional
       prerequisite to any action brought under the provisions of this article, and
       failure of compliance shall forever bar any such action.

Colo. Rev. Stat. § 24-10-109(1). Colorado courts have “consistently [held] that

complying with the notice of claim as set forth in section 24-10-109(1) is a jurisdictional

prerequisite to suit.” Aspen Orthopaedics & Sports Med., LLC, 353 F.3d at 839

(internal quotation marks and brackets omitted); see also, e.g., City & Cty. of Denver,

161 P.3d at 634; Finnie v. Jefferson Cty. Sch. Dist. R-1, 79 P.3d 1253, 1256 (Colo.

2003) (stating that the court has interpreted Colo. Rev. Stat. § 24-10-109(1) as a

“jurisdictional prerequisite to suit” requiring “strict compliance with its terms”). The

Tenth Circuit has further concluded that, “[i]n the context of a motion to dismiss,

pleading compliance with the notice provisions of the CGIA is de facto jurisdictional.”

Aspen Orthopaedics & Sports Med., LLC, 353 F.3d at 840. In other words, “[w]hen a



                                              44
plaintiff fails to plead compliance with the CGIA, and a court addresses the case in the

context of a motion to dismiss, the court must accept as a matter of ‘fact’ that the

plaintiff failed to comply with the notice provisions.” Id.

        In this case, plaintiff’s complaint does not include any allegations that she

complied with the notice provisions of the CGIA. She has therefore failed to

demonstrate that the Court has jurisdiction over her state-law claims. Because it is not

clear from the record that plaintiff will be unable to cure this pleading deficiency by

amendment, plaintiff’s state-law claims will be dismissed without prejudice. See Aspen

Orthopaedics & Sports Med., LLC, 353 F.3d at 842; Vreeland v. Fisher, No. 13-cv-

02422-PAB-KMT, 2014 WL 4854739, at *8 (D. Colo. Sept. 29, 2014).

IV. CONCLUSION

        For the foregoing reasons, it is

        ORDERED that defendants’ Motion to Dismiss [Docket No. 49] is GRANTED in

part and DENIED in part, as stated in this order. It is further

        ORDERED that plaintiff’s first and second claims for relief are DISMISSED with

prejudice to the extent they assert claims (1) against defendants in their individual

capacities, and (2) against Colorado Springs based on the filing of the contempt motion

and alleged defamatory statements by city officials. It is further

        ORDERED that plaintiff’s seventh claim for relief is DISMISSED with prejudice.

It is further

        ORDERED that plaintiff’s third, fourth, fifth, sixth, and eighth claims for relief are

DISMISSED without prejudice for lack of subject matter jurisdiction.



                                              45
DATED September 30, 2019.

                            BY THE COURT:


                             s/Philip A. Brimmer
                            PHILIP A. BRIMMER
                            Chief United States District Judge




                              46
